Citation Nr: 1714172	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to November 1988 with the United States Marine Corps and additional reserve service with the United States Army Reserves from August 1998 to February 2000.  The Veteran died in 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Los Angeles, California Department of Veterans Affairs Regional Office (RO).  In January 2013, the appellant appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is associated with the Veteran's file.

In a June 2014 decision, the Board remanded the above-listed matter for further development.  Such development having been completed to the extent possible, the matter is once again before the Board for further appellate review.


FINDINGS OF FACT

1. The Veteran's death certificate identifies the cause of his death as an intracranial bleed, with no other significant conditions contributing to his death.

2. At the time of his death, the Veteran was not service-connected for any disabilities.

3. The Veteran's intracranial bleed is not related to his military service, and neither his hypertension nor a chronic headache disorder began during or were related to his service.  There is no medical evidence suggesting the cause of the intracranial bleed was hypertension or headaches.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.5, 3.102 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to the Appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, the record shows that the appellant received 38 U.S.C.A. § 5103 (a)-compliant notice in December 2010.

VA also has a duty to assist an Appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a dependency and indemnity compensation case, as part of the duty to assist, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the Appellant's claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The RO obtained a VA medical opinion in October 2015.  The Board finds the October 2015 VA medical opinion was provided by an examiner with appropriate expertise who thoroughly reviewed the file.  This medical addendum opinion is adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the claim.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development as to the issue decided herein has been accomplished, to the extent possible.  The claims file contains relevant service treatment and personnel records and VA treatment records.  Pursuant to the June 2014 remand, the RO attempted to obtain any outstanding records from the Houston, Texas and Chicago, Illinois VA Medical Centers.  In March 2015, the RO received the available records from the Houston, Texas VA Medical Center and associated them with the Veteran's file.  In July 2015, the RO received a Memorandum of Unavailability from the Chicago, Illinois VA Medical Center indicating that a search of all systems revealed no records pertaining to the Veteran existed.

Further, in compliance with the June 2014 remand, the RO sent the Appellant a letter in February 2015 requesting that she fill out a VA Form 21-4142 to authorize the release of the Veteran's private medical records.  Additional letters were sent to her in July and November 2015 requesting the same.  It does not appear that the Appellant ever responded to this request, as no VA Form 21-4142 is of record.  The RO also made attempts to reach her by telephone when she did not respond to the development letters and also sent the letters to multiple known addresses.  No further action can be taken to obtain private medical records without her consent.

The Appellant was provided with an opportunity to testify at a hearing before the Board in January 2013.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Appellant questions surrounding her husband's death and his disabilities.  The Appellant had an opportunity to provide evidence in addition to her testimony.  Finally, the Appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the January 2013 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

The Appellant is seeking dependency and indemnity compensation for the cause of the Veteran's death.  38 U.S.C.A. § 1310.

In general, dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability or where the Veteran's death is otherwise attributable to his military service (either on a direct basis, secondary basis, or on a theory of aggravation).  Id.; see also 38 C.F.R. § 3.5.  The death of a Veteran will be considered as having been due to a service-connected or compensable disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue will be determined by the exercise of sound judgement, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  The service-connected disability will be considered as the principal or primary cause of death when such disability, by itself, or in combination with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In contrast, contributory cause of death is inherently not related to the principal cause of death.  38 C.F.R. § 3.312(c).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  Importantly, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of any coexisting conditions.  38 C.F.R. § 3.312(c)(4).  In such cases, consideration must be given to whether there is a reasonable basis that a compensable disability had a material influence in accelerating death.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause of death being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. 3.312(c)(3).  Finally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would generally not be held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. 3.312(c)(2).

As in all cases, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. §7104(a).  When there is an approximate balance of evidence for and against the merits of an issue material to the determination of the claim, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran was not service connected for any disabilities at the time of his death.

The Veteran's death certificate listed his cause of death as an intracranial bleed.  The intracranial bleed was not due to, or as a consequence of, any other conditions.  No other significant conditions contributing to his cause of death were listed, and no autopsy was conducted.  The Appellant does not argue and the record does not suggest that the Veteran's intracranial bleed was present during, or manifested within one year of separation from, his period of active service.

Instead, the Appellant argues that the Veteran's intracranial bleed was caused by his hypertension and a headache disorder, and that those disorders were related to his military service.

The Veteran was not actually diagnosed with hypertension or a chronic headache disorder while in service.  His service treatment records do note several times that he had elevated blood pressure.  Specifically, a service treatment record dated August 1980 noted the Veteran was borderline hypertensive and was told to have his blood pressure monitored over the next four days.  He had some other symptoms such as headaches, shortness of breath, and dizziness, and the diagnosis was ETD (Eustachian Tube Dysfunction).  A diagnosis of hypertension was not made.  When he returned for a follow-up visit, he was still having dizziness with a cough, and the diagnosis was resolving ETD.  

The service records do not show the Veteran was diagnosed with a headache disorder while in service.  Service treatment records show he reported headaches in conjunction with other cold symptoms (i.e., in August 1980 and October 1985), but no independent headache disorder, per se.  

On a Report of Medical History dated in May 1981, the Veteran did complain of frequent headaches and high blood pressure.  However, there is no copy of the physical examination that was done at that time, nor of page 2 of the Medical History, which is where the examiner usually makes notations about the Veteran's complaints.  We do, however, have subsequent service records for treatment for a variety of conditions dated from 1984 to 1988, but none of them note a history of hypertension or of a chronic headache disorder, or of taking any medications such as for high blood pressure.  The Veteran saw neurology a few times in 1986 for a back condition, and those records do not note any other neurological issues such as headaches.  

The Report of Medical Examination dated in November 1988, which would have been at the time the Veteran separated from active service, shows a blood pressure reading of 138/80, and the summary of defects and diseases notes allergies, pes planus, and bilateral varicocele, but no notation of hypertension or a chronic headache condition.  In fact, on the associated Report of Medical History in 1988, the Veteran denied frequent headaches and high blood pressure.  He did take his time completing the form to note other conditions, so the fact that he denied these two conditions in 1988, leads to a conclusion that whatever issues he was having in 1981 that caused him to report both frequent headaches and high blood pressure, had resolved by 1988.  So, in summary, although there are some complaints of headaches during service and some elevated blood pressure readings, the Veteran was not actually diagnosed with a chronic headache disorder nor hypertension, and by the time he separated from service in 1988, he denied all relevant symptoms.  Therefore, the evidence does not show that hypertension or a chronic headache disorder actually began during service.

Post-service treatment records show no complaints of headaches.  A medical record from the Houston VA Medical Center dated August 1995 noted the Veteran's blood pressure was 152/84.  A July 1995 record indicates that it was his "first visit" to that VA facility, and at that time he reported a history of hypertension for two years.  There was no complaint of or history of headaches noted.  However, for purposes of argument, the Board will assume the Veteran was diagnosed with hypertension and had a headache disorder.  It appears from statements he made at that time that his hypertension was diagnosed in approximately 1993.

Pursuant to the June 2014 Board remand, the RO obtained a medical opinion in October 2015.  The examiner reviewed the Veteran's entire claims file in order to provide a medical opinion as to whether his hypertension contributed to his intracranial bleed.  The examiner determined she could not render a definitive opinion because the medical evidence was insufficient.  The claims file contains no medical records of the Veteran's treatment for hypertension after separation from active duty.  Further, there were no records available from the time period surrounding the Veteran's death.  Thus, the examiner could not determine the etiology of the Veteran's intracranial bleed.  The examiner did review the elevated blood pressure readings during the Veteran's service, but found they did not constitute hypertension.  Rather, many of these readings were in conjunction with the Veteran's treatment for pain of some kind, and pain can elevate blood pressure.

The Board recognizes that many of the Veteran's medical records are not in his file.    However, as stated above, all reasonable attempts were made to obtain the Veteran's medical records and associate them with the file.  The Appellant testified that the Veteran primarily received private medical care between his separation from service in 1988 and his death in 2007.  However, to the extent his private treatment records are missing, and therefore the VA examiner could not provide a reasoned opinion, that is because the Appellant did not authorize VA to obtain them, nor did she submit them himself.

The Board notes the Appellant's firmly held belief that the Veteran's hypertension and headache disorder contributed to, or caused, his intracranial bleed.  However, she is not competent to relate the three conditions as she is not a medical expert, is not reporting the statements of a medical expert, and such relationship is beyond the ability of lay observation.  It must be noted that despite the Appellant's arguments, neither hypertension nor headaches are listed on the Veteran's death certificate as a contributing condition to his intracranial bleed.  Again, she does not possess the necessary medical expertise to opine as to what caused the intracranial bleed, and she has not stated that any medical professional has told her it was caused by hypertension or by headaches.  VA has given every possible consideration to her claim regardless of this fact, but there is simply no medical evidence to support her contentions.  As the examiner noted, without the medical records for treatment between service, and especially for treatment around the Veteran's time of death, no opinion can be made as to what caused the intracranial bleed.  Again, the Veteran was receiving private treatment and he passed away at a private facility, but the Appellant has not authorized VA to request these records.

As there is no competent evidence that hypertension or a headache disorder began during or was somehow related to service -  or even that hypertension or headaches caused, or materially contributed to, the Veteran's intracranial bleed - entitlement to service connection for the Veteran's cause of death must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection for the cause of the Veteran's death is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).






[Continued on Next Page]
ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


